Citation Nr: 1132547	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  06-36 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder, characterized as Barrett's Esophagus, claimed as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1969 to May 1971.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2005 rating decision in which the RO denied service connection for a gastrointestinal disorder, characterized as Barrett's Esophagus, and for a heart disorder, characterized as bradycardia and arrhythmia.  In March 2006, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in October 2006, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2006.

In September 2010, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.  After accomplishing the requested action, in an April 2011 rating decision, the AMC granted service connection for a heart disorder, characterized as sick sinus syndrome; this represents a full grant of that benefit sought.  However, the AMC also continued to deny the claim for service connection for a gastrointestinal disorder, characterized as Barrett's Esophagus (as reflected in an April 2011supplemental SOC (SSOC)) and returned that matter to the Board for further appellate consideration.

The Board notes that, in an August 2011 Informal Hearing Presentation, the Veteran's representative raised the issue of service connection for diabetes mellitus and for coronary artery disease.  As the RO has not adjudicated either of these matters, they are not properly before the Board; hence, they are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim remaining on appeal have been accomplished.

2.  The most probative medical opinion on the question of whether there exists a medical nexus between the Veteran's current gastrointestinal disorder, diagnosed as Barrett's Esophagus, and service-connected PTSD weighs against the claim. 


CONCLUSION OF LAW

The criteria for service connection for a gastrointestinal disorder, characterized as Barrett's Esophagus, claimed as secondary to service-connected PTSD, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in an April 2005 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  In an April 2006 post-rating letter, the Veteran was informed of the information and evidence was needed to substantiate the claim for service connection on a secondary basis.  This letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations. 

After issuance of above-described notice, and opportunity for the Veteran to respond, the April 2011 SSOC reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA, and private treatment records, and the reports of September 2006 and October 2010 VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative, on his behalf.  The Board finds that no additional RO action to further develop the record on the claim for service connection is warranted.

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a), service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a nonservice- connected disability by a service-connected disability.  See 38 C.F.R. § 3.310 (2010).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995). [Parenthetically, the Board notes that, effective October 10, 2006, VA amended 38 C.F.R. § 3.310 with regard to the requirements for establishing secondary service connection on an aggravation basis.  See 71 Fed. Reg. 52,744- 47 (Sept. 7, 2006). However, given the basis of the denial as noted below, any further discussion of the amendment is unnecessary.].

Considering the pertinent evidence in light of the above-noted legal authority, the Board finds that service connection for a gastrointestinal disorder, characterized as Barrett's Esophagus, and claimed as secondary to service-connected PTSD, is not warranted.

At the outset, the Board notes that the record does not support a finding-and the Veteran does not contend-that his Barrett's Esophagus or other gastrointestinal disability had its onset during, or as a result of, service.  In this regard, service treatment records reflect no gastrointestinal complaint, finding, or diagnosis, and no abnormalities of a gastrointestinal nature were noted at the time of discharge. Rather, in various written statements, the Veteran has expressed his belief that his gastrointestinal problems are due to his service-connected PTSD, and that, in particular, the medications used to treat his PTSD led to the development of his current Barrett's Esophagus.

Pertinent post-service medical evidence includes the report of a June 2004 VA psychiatric examination report reflecting that the Veteran had been prescribed Haldol and Klonopin to treat his psychiatric disability.

The record also includes conflicting medical opinions on the question of whether any current gastrointestinal disorder is in any way medically-related to service-connected psychiatric disability.

In a November 2005 statement, Dr. Y., the Veteran's private physician, indicated that the Veteran was being treated for Barrett's esophagitis.  He noted that the Veteran most likely acquired this disease secondary to severe acid reflux.  He also noted that the Veteran had been placed on a few psychiatric medications, which he indicated could potentially worsen and/or enhance acid reflux by causing relaxation of the lower esophageal sphincter.

On VA examination in September 2006, the Veteran reported that he had been diagnosed with acid reflux and a hiatal hernia several years prior, and was later diagnosed with Barrett's esophagitis in 2004.  He also reported taking Haldol since 1977 and Klonopin since 2001 for his psychiatric problems.  After an examination, the examiner diagnosed acid reflux disease, hiatal hernia, and Barrett's esophagitis, status post ablation procedure in July 2006.  The examiner opined that these diagnoses were not likely related to PTSD or its medications (Haldol and Klonopin).  

Given these conflicting and inconclusive opinions, the Veteran was afforded another VA examination in October 2010 to resolve the question of whether the Veteran current gastrointestinal disability is medically- related to his PTSD.  

The October 2010 examiner noted that the Veteran had been diagnosed with Barrett's Esophagus-a precancerous condition-in 2003, and that he underwent a radio frequency ablation in 2006.  After a physical examination, a diagnosis of chronic gastroesophageal reflux with Barrett's Esophagus, status post radiofrequency treatment in 2006 with resultant esophageal strictures, was assigned.  The examiner indicated that he reviewed the Veteran's entire claims file, including the medical opinion of Dr. Y., as well as medical literature pertaining to Barrett's Esophagus and drug information on Haldol and Clonazepam (Klonopin).  Based upon his review of this information, the examiner found it not as least as likely as not that the Veteran's chronic gastrointestinal condition, including Barrett's Esophagus, is caused by or is related to the medications used for treatment for PTSD.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment. Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

As noted above, the only opinion that tends to support the claim is the Veteran's private physician comment hat psychiatric medications can potentially worsen or enhance acid reflux, which was the cause of his Barrett's Esophagus.  While this opinion suggests that the Veteran's gastrointestinal disorder is related to medications used to treat his service-connected PTSD, the speculative terminology used provides an insufficient basis for an award of service connection.  See Winsett v. West, 11 Vet. App. 420, 424 (1998).  See Bostain v. West, 11 Vet. App. 124, 127- 28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" language by a physician is too speculative).  As the opinion offered by the private physician employ terms such as "potentially" the Board finds that it is speculative in nature, and thus, the Board assigns it little, if any, probative value.

By contrast, the Board accepts as probative evidence on the question of medical nexus the October 2010 VA examiner's opinion.  Clearly, the October 2010 VA examiner's opinion is more definitive than the private examiner's opinion.  Moreover, the VA examiner's opinion was based on a review of the claims file, as well as an examination of the Veteran and consideration of his documented history and assertions.  Further, the examiner provided a specific, reasoned rationale for his conclusions, noting that he had reviewed all pertinent medical evidence and literature regarding the Veteran's gastrointestinal disability and his medications.  

Thus, the most persuasive opinion on the question of whether there exists a medical nexus between the Veteran's current gastrointestinal disorder, diagnosed as Barrett's Esophagus, and his service-connected PTSD weighs against the claim. 

In addition to the medical evidence, in adjudicating this claim, the Board has considered the assertions of the Veteran and his representative; however, none of this evidence provides a basis for allowance of the claim.  As indicated above, the claim turns on the medical matter of whether there exists a relationship between the gastrointestinal disorder for which service connection is sought and service-connected PTSD, a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the Veteran nor his representative is shown to be other than a layperson without the appropriate medical training and expertise, neither is competent to render a probative (persuasive) opinion on the medical matter upon which this claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"). Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for service connection for a gastrointestinal disorder, characterized as Barrett's Esophagus, claimed as secondary to service-connected PTSD, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a gastrointestinal disorder, characterized as Barrett's Esophagus, claimed as secondary to service-connected PTSD, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


